Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buermann (2003/0010010).

“[0023] In the embodiment shown in FIGS. 5 and 6, the arresting of the skids 4 in the upper position is performed by a pivot hook 24. For this purpose the pivot hooks 24 arranged on a shaft 25 which extends in the profiled support 9 are lockable with the mounting pins 26 arranged on the skids 4. The pivot hooks 24 and the mounting pins 26 are associated with each ground support 6. Before the conversion of the cutting mechanism from the bean to the grain harvesting, the cutting mechanism is lowered to a flat ground surface. Thereby an abutment of the skids 4 on the lower side of the profiled support 9 is provided. With a handle lever arranged at the outer end of the shaft 25, the pivot hook 24 is turned downwardly and connected with the mounting pin 26 of the skid 4 , so that the cutter bar 3 is held over its whole width in the upper end position. In this position the cutting mechanism can be used for the grain harvesting.”
17. An agricultural header, comprising: 
a frame (header frame, fig 5); 
an arm (cutter-bar support beam/skid 4) pivotally coupled to the frame, wherein the arm is configured to support a cutter bar assembly (3); and 
a locking mechanism (par. 23) configured to selectively block movement of the arm, 
wherein the locking mechanism comprises: 
a rod extending laterally along the agricultural header (shaft 25); and 
a cam coupled to the rod and configured to engage the arm (cam with a latch portion or hook portion shown in figs 5, 6), 
wherein the rod is configured to rotate in a first direction to a first orientation to engage the cam with the arm to block rotation of the arm relative to the frame (capability is shown/taught in fig 6), and the rod is configured to rotate in a second direction, opposite the first direction, to a second orientation to disengage the cam from the arm to enable rotation of the arm relative to the frame (capability is shown/taught in fig 6, when the hook is not engaging pin).

18. The agricultural header of claim 17, wherein the cam comprises: 
an end portion configured to engage the arm while the rod is in the first orientation to block rotation of the arm relative to the frame (already addressed above, fig 6); and 
a side portion configured to be spaced apart from the arm while the rod is in the second orientation to enable rotation of the arm (as in fig 5).

19. The agricultural header of claim 17, comprising a latching mechanism configured to selectively block rotation of the rod while the rod is in the second orientation (as shown the hook portion engages the ping 26 in the 2nd orientation, as discussed in cl. 17).

20. The agricultural header of claim 17, comprising a handle coupled to the rod, wherein the handle enables a user to rotate the rod in the first direction and in the second direction (hand lever 27).

The following are already addressed above, unless otherwise noted:

1. A locking mechanism for an agricultural header, comprising: a rod configured to extend laterally along the agricultural header; and a cam coupled to the rod and configured to engage a respective arm of the agricultural header, wherein the arm is configured to support a cutter bar assembly of the agricultural header, the arm is configured to rotate relative to a frame of the agricultural header, the rod is configured to rotate in a first direction to a first orientation to engage the cam with the arm to block rotation of the arm relative to the frame, and the rod is configured to rotate in a second direction, opposite the first direction, to a second orientation to disengage the cam from the arm to enable rotation of the arm relative to the frame (see cl. 17).

2. The locking mechanism of claim 1, wherein the cam comprises a curved surface configured to slidably engage the arm of the agricultural header (figs 5, 6).

3. The locking mechanism of claim 2, wherein the curved surface comprises: an end portion configured to engage the arm while the rod is in the first orientation to block rotation of the arm relative to the frame; and a side portion configured to be spaced apart from the arm while the rod is in the second orientation to enable rotation of the arm (cl. 18).

5. The locking mechanism of claim 1, comprising a latching mechanism configured to selectively block rotation of the rod while the rod is in the second orientation (cl. 19).

7. The locking mechanism of claim 1, comprising a second cam coupled to the rod and configured to engage a second respective arm of the agricultural header (multiple cams along the rod/shaft 25, see fig 5).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann (2003/0010010), in view of Bich et al (7992374).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Buermann teaches the claimed invention except the biasing means: hydraulic, motor or spring:


4. The locking mechanism of claim 3, comprising a hydraulic system configured to at least partially control rotation of the arm.
6. The locking mechanism of claim 1, comprising a motor coupled to the rod, wherein the motor is configured to drive the rod to rotate in at least the second direction.
8. The locking mechanism of claim 1, comprising a biasing element configured to urge the rod to rotate in the first direction.
9. The locking mechanism of claim 8, wherein the biasing element comprises at least one spring.

Bich teaches a hydraulic system to provide suitable adjustment / rotation of the support on a rod (48).

“(5) Typically, a flexible cutterbar is supported at spaced locations along its length on forward ends of pivoting support arms having rear ends which pivotally connect to the header. The individual pivotability of the support arms enables the respective locations of the cutterbar to flex individually, downwardly and upwardly for conforming to or accommodating ground surface irregularities, and, if the header is equipped with an automatic height control system, for triggering operation of that system.”

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide locking mechanism of Buermann with the teachings of Bich, because it would not have been outside the skill that in order to pick and choose any of the well known biasing means to rotate the rod in a 1st or 2nd direction, in order to better conform to or accommodate ground surface irregularities (taught in Bich).
Allowable Subject Matter
Claims 10-16 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Fuechtling (9148999) teaches that it has been known to block supporting arms (fig 2, ref 2) from pivoting / swiveling about a rotation axis (2), using a cam / pin locking assembly, when used in uneven terrain or the cutter bar needs to be rigid, such as in case harvesting grain / wheat.

“(27) Positions of the supporting arm 15 are shown in FIGS. 5c and 5d in which the supporting arm 15 was swivelled about the second rotational axis 21. In FIG. 5c, the guide element 19 bears against an upper middle section of the slot link 18. In this position of the guide element 19, the supporting arm 15 is blocked from swivelling about the second rotational axis 21, while the supporting arm 15 can swivel about the first rotational axis 20 in the vertical direction. FIG. 5d shows the opposite position of the guide element 19, in which the guide element 19 bears against a lower middle section of the slot link 18.”

Shearer (2019/0230858) teaches locking a cutter bar against flexing movement with a locking device (lever 105), cutter bar support (beam 95), rotation axis along the header frame (pivot 104).

Lovett et al (7640720) teaches the angular range (flexibility) of cutter-bar supports (arms 58) can be restricted / locked using suitable stops.

“(12) As can be seen from FIG. 3, the frame 32 includes a transverse, cylindrical beam 56 with a circular cross section. Beam 56 extends outward from the center portion of the frame of the header 22. The rear cover sheets 52 and the side walls 54 are directly mounted to beam 56, which is supported on the feederhouse 20 by a supporting assembly 62 supporting beam 56 on top of the front portion of the feederhouse 20. The beam 56 further supports a number of forwardly extending support frames 58 distributed over the width of beam 56. The support frames 58 are pivotally mounted to the beam 56 around the longitudinal axis 78 of beam 56 by way of rings 60 enclosing beam 56. The rings 60 are mounted to a respective support frame 58, as shown in FIG. 4. By suitable stops (not shown), the angular range that the support frames 58 can rotate around beam 56 can be restricted. The support frames 58 carry on their front ends the cutter bar 34 as well as lower ground engaging skids 64 and upper crop guides 66 having a vertical front wall and an upper, horizontal wall extending towards the rear beyond the front edges of the conveyor belt assemblies 36-42. The right half of the frame 32 of header 22 comprises in total eight support frames 58.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD FABIAN-KOVÁCS/Primary Examiner, Art Unit 3671